Citation Nr: 1317661	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  09-24 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bronchial asthma. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1966 to October 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which declined to reopen the Veteran's claim of entitlement to service connection for bronchial asthma. 

In August 2012, the Board found that new and material evidence had been received to reopen the previously denied claim and remanded the underlying claim for additional development.  Specifically, the Board instructed that the Veteran be provided with a VA examination to determine the nature and etiology of his claim.  He underwent such an examination in August 2012.  

The Board notes that on his Form 9, Substantive Appeal, the Veteran requested a Board hearing at the local VA office, before a Veterans Law Judge. A hearing was scheduled for September 1, 2011.  The Veteran withdrew his request for the hearing on August 29, 2011.  The Veteran has not requested a rescheduling of the hearing. Under these circumstances, VA considers the hearing request to have been withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

In its August 2012 determination, the Board found that new and material evidence had been received to reopen the Veteran's previously denied claim for entitlement to service connection for bronchial asthma and remanded the underlying matter.  In its remand directives, the Board instructed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran a VA examination in order to obtain a medical opinion on whether the Veteran's current asthma was incurred in or worsened due to his military service.  Specifically, the Board requested that the VA examiner specifically address whether there is clear and unmistakable evidence that a asthma disorder pre-existed his military service; and if it is determined that the disability existed prior to service, the examiner as asked to offer an opinion as to whether the evidence is clear and unmistakable that it was not aggravated during, or as a result of, his service.  

The record reflects that the Veteran underwent a VA respiratory examination in August 2012.  Upon review of the August 2012 VA examiner's medical opinion, the Board notes that the VA examiner strongly indicated that the Veteran had an asthma disorder (or reactive airway disease) manifested by symptoms of recurrent episodes of cough and wheezing prior to his enlistment into service and there was no indication of aggravation due to service.  However, the examiner did not specifically state whether the evidence is clear and unmistakable that an asthma disorder pre-existed his military service, and that the evidence is clear and unmistakable that the asthma disorder was not aggravated during his period of service.  

Unfortunately, the examiner's opinion does not comply with the Board's August 2012 remand directives.  Accordingly, the Board must again remand the case, to fulfill the clear intent of the remand instructions of August 2012.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that both the August 2012 VA examiner (a nurse practitioner) and the Veteran questioned the adequacy of the pulmonary function test (PFT) results taken in August 2012, because of the questionable conduct of the VA pulmonologist who administered the test.  That being said, the August 2012 VA examiner specifically noted that the findings from the PFT did not affect her opinion on the etiology of the Veteran's diagnosis nor the issue of aggravation of such disorder from active service.  Essentially, the PFT findings are only relevant for evaluating the severity of the Veteran's asthma disorder, and are inconsequential to the questions of nature and etiology of his asthma.  See the August 2012 VA examination report, page 17.  Moreover, the Board did not instruct that a PFT was needed in the August 2012 remand directives.  Since the August 2012 VA examiner found that she could adequately provide a medical opinion on the etiology of the Veteran's asthma disorder without PFT results, the Board finds that there is no reason to afford the Veteran with another PFT and only a supplemental medical opinion is needed on remand.

In addition, in the August 2012 VA examination report, the examiner referenced a VA treatment record dated in May 2010 that is not contained in the paper or virtual claims folder.  It appears that the claims folder has not been updated with the Veteran's VA treatment records since May 2008.  Outstanding VA treatment records from other VA facilities identified by the Veteran or the record should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received for his bronchial asthma.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2. Forward the Veteran's claims folder to the VA examiner who conducted the August 2012 VA respiratory examination.  If that examiner is not available, forward the claims folder to another VA physician for review of the file and associated employability opinions.  The claims folder should be reviewed by the examiner and the examiner's report should note that review.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination. 

After reviewing the record, and reviewing the evidence contained in the August 2012 examination report as well as any other pertinent evidence, the VA examiner should provide the following: 

a. The examiner should express an opinion as to whether the evidence is clear and unmistakable that an asthma disorder pre-existed his military service. (Please identify the lay and medical evidence that supports this medical conclusion.)

b.  If it is determined that the disability existed prior to service, the examiner is requested to offer an opinion as to whether the evidence is clear and unmistakable that it was not aggravated during, or as a result of, his service.  (Please identify the lay and medical evidence that supports this medical conclusion.)

c.  If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression of the disorder, or whether such worsening constituted chronic aggravation of the disorder due to service.  (Please identify the lay and medical evidence that supports this medical conclusion.)

(Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.) 

d.  If it is determined that the Veteran's disorder did not exist prior to service, the examiner should express an opinion as to whether it is as likely as not (a 50 percent probability or more) that the Veteran's currently diagnosed asthma disorder was incurred in service or related to active service.

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.

3. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


